Exhibit 10.1

 

GRAPHIC [g81321ksi001.jpg]

 

2015 Teamshare Incentive Program

 

I.                                  Definitions

 

As used in this document:

 

“AIP” shall mean the Amended and Restated Dollar General Corporation Annual
Incentive Plan, as amended from time to time.

 

“Applicable Base Pay” shall mean the eligible employee’s annual salary (or
hours, where applicable) plus shift differential, subject to adjustment based on
all other eligibility requirements and administrative rules.

 

“Committee” shall mean the Compensation Committee of the Board of Directors (or
any successor committee with oversight of executive compensation) or any
subcommittee thereof which meets the requirements of Section 162(m).

 

“Covered Employees” shall mean those officers who could, in respect of the
Company’s 2015 fiscal year, be “covered employees” under Section 162(m).

 

“Dollar General” or the “Company” means Dollar General Corporation.

 

“Eligible Employee” shall mean those employees meeting all of the criteria set
forth in (a) through (c) of Section IV below.

 

“Executive Officers” refers to employees designated as such by the Board of
Directors.

 

“Merit Effective Date” shall mean April 1 of the applicable performance period
or, if later, the applicable date of the annual merit increase (e.g., for the
2015 Teamshare program, the Merit Effective Date for salaried employees is
April 1, 2015).

 

“Performance Period” refers to the 2015 fiscal year from January 31, 2015 to
January 29, 2016.

 

“Section 162(m)” refers to Section 162(m)(4)(C) of the Internal Revenue Code of
1986, as amended, and the regulations and guidance issued thereunder from time
to time.

 

“Senior Officers” shall include Senior Vice Presidents, Executive Vice
Presidents, Chief Operating Officer and Chief Executive Officer.

 

“Teamshare” shall mean the 2015 Teamshare Incentive Program as authorized by the
Committee.

 

March 17, 2015

Teamshare

Page 1 of 5

 

--------------------------------------------------------------------------------


 

II.                             Teamshare Overview

 

The Committee has established the terms of Teamshare, which provides each
Eligible Employee an opportunity to receive a cash bonus payment equal to a
certain percentage of his or her Applicable Base Pay based upon Dollar General’s
achievement of one or more pre-established financial performance measures for a
specified Performance Period.  When more than one financial performance measure
is selected, the Committee determines the applicable weight to be assigned to
each of the selected measures.

 

Threshold, target and maximum performance levels are established by the
Committee for the selected performance measure. No Teamshare payout may be made
unless the threshold performance level is achieved. The amount payable to each
Eligible Employee if the Company reaches the target performance level(s) is
equal to a specified percentage of the Eligible Employee’s Applicable Base Pay,
subject to adjustment for performance as discussed under Section IV below. 
Teamshare payments for financial performance below or above the applicable
target levels are prorated on a graduated scale, subject to the threshold and
the maximum limits.

 

III.                        2015 Teamshare Program

 

For the 2015 Teamshare program, the Committee selected earnings before interest
and taxes, as adjusted for certain items (“Adjusted EBIT”), as the financial
performance measure.  In determining the level of performance the Company has
achieved for this performance measure at year end, certain categories of items
previously identified by the Committee may be excluded from the calculation. 
Threshold and maximum performance results for Adjusted EBIT coincide with
potential Teamshare payout levels equal to 50% and 300% of individual payout
targets, respectively (as a percentage of the Eligible Employee’s Applicable
Base Pay).

 

For purposes of the 2015 Teamshare program, the Adjusted EBIT performance target
shall be the Company’s Operating Profit as calculated in accordance with U.S.
general accepted accounting principles, but shall exclude:

 

(a)                                 the impact of (i) any costs, fees and
expenses directly related to the consideration, negotiation, preparation, or
consummation of any asset sale, merger or other transaction that results in a
Change in Control (within the meaning of the Amended and Restated 2007 Dollar
General Corporation Stock Incentive Plan) of the Company or any offering of
Company common stock or other security; (ii) any gain or loss recognized as a
result of derivative instrument transactions or other hedging activities;
(iii) any gains or losses associated with the early retirement of debt
obligations; (iv) charges resulting from significant natural disasters; and
(v) any significant gains or losses associated with the Company’s LIFO
computation; and

 

(b)                                 unless the Committee disallows any such
item, (i) non-cash asset impairments; (ii) any significant loss as a result of
an individual litigation, judgment or lawsuit settlement (including a collective
or class action lawsuit and security holder

 

March 17, 2015

Teamshare

Page 2 of 5

 

 

--------------------------------------------------------------------------------


 

lawsuit, among others); (iii) charges for business restructurings; (iv) losses
due to new or modified tax or other legislation or accounting changes enacted
after the beginning of the 2015 fiscal year; (v) significant tax settlements;
and (vi) any significant unplanned items of a non-recurring or extraordinary
nature.

 

IV.       Determination of Bonuses

 

(a)         Eligibility to Participate in Teamshare:

 

i.                  Active regular, full-time or part-time store support center
(SSC), Dollar General Global Sourcing (DGGS) or distribution center (DC)
employee during the Performance Period.

 

ii.               Hired by January 15 of 2016.

 

iii.            Employed with the Company through January 29, 2016 and, unless
otherwise required by law, on the date on which the Teamshare payment is made.

 

iv.           Bonuses for the estates of Eligible Employees will be eligible to
receive the Teamshare payment if the employee’s death occurs on or after
January 29, 2016.

 

(b)         Eligibility to Receive Bonus Payout:

 

If the Company achieves at least the threshold financial performance level, each
employee who participates in Teamshare who is not a Senior Officer will become
eligible to receive a bonus payout if he or she receives at least a “Needs
Improvement” individual performance review.  If the Company achieves at least
the threshold financial performance level, each Senior Officer who participates
in Teamshare will become eligible to receive a bonus payout if he or she
receives a satisfactory (i.e., “Good” or better) individual performance review;
provided, however, that the Committee may determine in its discretion that a
Senior Officer who receives a performance review of “Needs Improvement” is
eligible to receive a bonus payout. No employee who participates in Teamshare
may be eligible for a bonus payout if he or she receives a performance review of
“Unsatisfactory”.

 

(c)          Adjustments to Bonus Payouts to Eligible Employees:

 

If an employee is determined to be eligible to receive a bonus payout in
accordance with the eligibility rules outlined immediately above, adjustments to
the bonus payout may be made only as follows:

 

i.                  Bonuses for eligible Executive Officers and hourly employees
will be paid 100% based on Company financial performance, subject to downward
adjustment if rated “Needs Improvement”. Such downward adjustment must be
approved by the Committee in the case of Executive Officers.

 

ii.               Bonuses for all other Eligible Employees are calculated 100%
on Company financial performance, subject to upward or downward adjustment based

 

March 17, 2015

Teamshare

Page 3 of 5

 

 

--------------------------------------------------------------------------------


 

upon such employee’s personal performance (see below for a limitation on this
authority for Covered Employees). Such upward or downward adjustment must be
approved by the Committee in the case of any Senior Officer or certain others
identified in the resolution adopting this Teamshare program.

 

iii.            Payouts to Covered Employees shall follow the rules set forth
immediately above depending upon whether or not the Covered Employee is an
Executive Officer; provided, however, that in no event may any bonus paid to a
Covered Employee be adjusted upward.

 

iv.           In no event may the aggregate amount paid under Teamshare, taking
into account all allowable adjustments, exceed the earned bonus pool.

 

(d)         CEO Discretion to Distribute Unallocated Funds:

 

Bonuses that are not allocated out of the earned bonus pool are subject to
distribution at the discretion of the Chief Executive Officer of the Company,
except that no such unallocated bonus amounts may be allocated to any Covered
Employee, Senior Officer or certain others identified in the resolution adopting
this Teamshare program.

 

V.                              Administrative Rules

 

(a)         Each Eligible Employee’s Teamshare payout is computed as a
percentage of the Applicable Base Pay plus any shift differential.

 

(b)         Teamshare payouts will be prorated for changes to an Eligible
Employee’s position, pay, individual target, shift differential or status that
occur during the Performance Period based on the number of days the applicable
element applies. The Applicable Base Pay used for Teamshare from the beginning
of the Performance Period to the Merit Effective Date will be the Eligible
Employee’s base pay as of the Merit Effective Date.

 

(c)          Teamshare payouts are prorated to exclude leaves of absence during
the Performance Period (unless otherwise required by law).

 

(d)         Teamshare payouts will be made no later than April 15 of the year
following the fiscal year in which financial performance is measured (e.g., the
2015 Teamshare program payouts, if any, will be made no later than April 15,
2016).

 

(e)          Teamshare information is proprietary and confidential. Employees
are reminded that they may not disclose Teamshare information relating to the
Company’s financial goals or performance. Such disclosure may result in
disciplinary action, up to and including termination. The Company reserves the
right to adjust, amend or suspend Teamshare at any time for any reason,
including, but not limited to, unforeseen events.

 

(f)           Notwithstanding anything in this Teamshare program document to the
contrary, the determination of the Adjusted EBIT performance measure and all
other relevant

 

March 17, 2015

Teamshare

Page 4 of 5

 

--------------------------------------------------------------------------------


 

provisions and actions applicable to the determination of bonus payout amounts
to Covered Employees under Teamshare shall be pursuant to and subject to the
terms of the AIP and in the event of any conflict between the provisions of
Teamshare and the AIP, the terms of the AIP shall govern.

 

VI.                         Tax and Other Withholding Information

 

The Internal Revenue Service (the “IRS”) considers incentive payments as
supplemental wages.  In accordance with IRS guidelines, Dollar General will
withhold federal income taxes at the supplemental rate (currently established at
25%).  In addition, this payment will be subject to applicable social security,
Medicare, state and local taxes. Voluntary deductions (e.g. health insurance,
401k, etc.) will not be deducted from this amount.  Where required by law,
specific garnishments (e.g., child support) may be deducted, as appropriate,
from this amount.  Certain state laws require incentive payments be held for up
to 30 days after the check date pending review of applicable child support
garnishments.  After the Company receives notification from the state child
support agencies regarding whether part or all of the impacted employee’s
incentive payment should be paid toward child support, the Company will pay any
remaining incentive funds with the next regular payroll.

 

March 17, 2015

Teamshare

Page 5 of 5

 

--------------------------------------------------------------------------------